 


 
INNNOVATIVE CARD TECHNOLOGIES, INC.
10880 WILSHIRE BOULEVARD, SUITE 950
LOS ANGELES, CA 90024


December 14, 2007


Mr. Alan Finkelstein
Innovative Card Technologies, Inc.
10880 Wilshire Boulevard, Suite 950
Los Angeles, California 90024


Re: Resignations


Dear Alan:


As you know, the Board today approved a severance package for you which will be
implemented conditioned on your tendering a written resignation from your
positions as Chief Strategic Officer and Founder, and as a Member of the Board
of Directors, effective December 14, 2007 (the “Resignations”). The Resignations
are set forth below.


Specifically, upon receipt of your written Resignations, the following package
is granted to you:



1.  
The Company will pay for and maintain health insurance benefits consistent with
the benefits you currently have with the Company (“COBRA” coverage) for a period
of eighteen months beginning on the effective date of the Resignations.

2.  
All unexercised stock options owned by you that are not presently vested shall
immediately vest and become exercisable.

3.  
All unexercised stock options owned by you shall remain exercisable until, and
shall expire on, December 31, 2010. Other than as set forth in items 2 and 3,
all other terms and conditions of any unexercised stock options you own shall
remain in full force and effect.

The Company shall undertake, perform and effect any and all additional actions
necessary, as you may reasonably request, in order to complete and implement the
foregoing.


Innovative Card Technologies, Inc.


By: Donald Joyce, Chairman of the Board


/s/ Donald Joyce




By: Steve Delcarson, Chief Executive Officer


/s/ Steve Delcarson


1

--------------------------------------------------------------------------------




Initials:_____ _____ ______


Alan Finkelstein
Page 2
December 14, 2007








AGREED AND ACCEPTED:


/s/ Alan Finkelstein


Alan Finkelstein
 

2

--------------------------------------------------------------------------------


 
December 14, 2007
 
Don Joyce
Chairman of the Board
Innovative Card Technologies, Inc.
10880 Wilshire Blvd., Suite 950
Los Angeles, CA 90024
 
 
Re:
Resignation and Notice of Non-renewal

 
Dear Don:
 
I received the Company’s proposed severance letter dated December 14, 2007. In
connection with that severance letter and in consideration of the benefits
provided under that severance letter, and your request for me to tender a
written resignation, I hereby resign from my positions as Founder and Chief
Strategic Officer of the Company, and as a Member of the Board of Directors,
effective today, December 14, 2007. With your consent, this constitutes a formal
written notice of non-renewal of my employment contract pursuant to Section 2 of
my Employment Agreement, dated January 1998, and should not be construed as a
breach under that employment agreement.


I’d like to take this opportunity to laud the hard work, dedication and
sacrifice of our employees. I am pleased that the new ICT Card technology that
we developed with our strategic partners has won such prompt acceptance in the
marketplace and am confident that the Company can continue to successfully
market this leading-edge logical and physical security card technology that we
have developed over the past few years. I feel that at this point the product is
ready, the market is ready, and with the proper execution the company is poised
for success. I could not be more delighted with this success and as the founder
and one of the largest shareholders, I continue to wish the Company well in its
future endeavors.
 
Sincerely yours,
 
 
Alan Finkelstein


cc:
Scott Weis
 
Jennifer Post
 
David Robbins
 
Jacqueline Cookerly Aguilera
 
Anne Marie Mai

 
3

--------------------------------------------------------------------------------


 